Exhibit # 10(46)
SURETY QUOTA SHARE TREATY
(hereinafter referred to as “Reinsurance Agreement”)
Effective: January 1, 2010
entered into by and between
CONTINENTAL CASUALTY COMPANY
(hereinafter referred to as “Company”)
and
WESTERN SURETY COMPANY
(hereinafter referred to as “Reinsurer”)
In consideration of the mutual covenants contained herein, and upon the terms
and conditions hereinafter set forth the Company and the Reinsurer hereby agree
as follows:
ARTICLE 1 — BUSINESS COVERED
This Reinsurance Agreement shall cover the Company’s Net Liability on Surety
Business written or renewed anywhere in the world except Canada, by or on behalf
of the Company, during the term of this Reinsurance Agreement, and ceded
hereunder. However, if mutually agreed between the Company and the Reinsurer,
the Company may retain a Policy, or portion of a Policy, and not be required to
cede such Policy, or portion of such Policy, associated with its Surety Business
to the Reinsurer under this Reinsurance Agreement. In the event a Policy is not
ceded hereunder, the Policy shall be identified and the exception documented, in
writing, in the underwriting file.
The liability of the Reinsurer shall commence simultaneously with that of the
Company. In the event that a loss covered hereunder involves more than one of
the Company’s policies, this Reinsurance Agreement shall provide coverage for
each and every Policy in such loss.
ARTICLE 2 — TERM AND CANCELLATION
This Reinsurance Agreement is effective January 1, 2010 and shall continue in
full force and effect through December 31, 2010, both days inclusive. Upon
expiration of this Reinsurance Agreement, the Reinsurer shall continue to cover
all Policies coming within the terms and conditions of this Reinsurance
Agreement, until the natural expiration or anniversary of such Policies.
Notwithstanding the expiration of this Reinsurance Agreement as hereinabove
provided, the provisions of this Reinsurance Agreement shall continue to apply
to all unfinished business hereunder and that all obligations and liabilities
incurred by each party hereafter, prior to such expiration, shall be fully
performed and discharged.
Surety Quota Share Treaty
Effective: January 1, 2010
Page 1 of 16

 



--------------------------------------------------------------------------------



 



ARTICLE 3 — TERRITORY
This Reinsurance Agreement applies to the territory as in the Company’s original
Policies reinsured hereunder.
ARTICLE 4 — ORIGINAL CONDITIONS
All amounts ceded hereunder shall be subject to the same gross rating and to the
same clauses, conditions, exclusions and modifications of the Company’s
Policies, subject to the limits, terms and conditions of this Reinsurance
Agreement.
Except as specifically and expressly provided for in the Insolvency Article, the
provisions of this Reinsurance Agreement are intended solely for the benefit of
the parties to and executing this Reinsurance Agreement, and nothing in this
Reinsurance Agreement shall in any manner create, or be construed to create, any
obligations to or establish any rights against any party to this Reinsurance
Agreement in favor of any third parties or other persons not parties to and
executing this Reinsurance Agreement.
ARTICLE 5 — DEFINITIONS

A.   As respects the use of “Company” within this Reinsurance Agreement, it is
understood and agreed that Company shall mean the insurance companies which are
affiliated with, controlled by or under common management with Continental
Casualty Company with the exception of (i) Continental Assurance Company,
(ii) CNA Aseguradora de Riesgo de Trabajo SA, and (iii) First Insurance Company
of Hawaii, Ltd. and its insurance company subsidiaries.

B.   The term “Extra Contractual Obligations” as used in this Reinsurance
Agreement shall mean those liabilities not covered under any other provision of
this Reinsurance Agreement and which arise from the handling of any claim on
business covered hereunder, such liabilities arising because of, but not limited
to, the following: failure by the Company to settle within the Policy limit, or
by reason of alleged or actual negligence, fraud or bad faith in rejecting an
offer of settlement or in preparation of the defense or in the trial of any
action against its insured or reinsured or in the preparation or prosecution of
an appeal consequent upon such action.

C.   The term(s) “Loss” and “Losses” as used in this Reinsurance Agreement shall
mean that amount incurred by the Company in respect of any settlements, awards,
or judgments (including interest where classified as loss) incurred in
connection with any Policy reinsured hereunder after deduction for all
recoveries, salvages, subrogations and other reinsurances. The Reinsurer and
Company agree that the convention to be followed when determining when a loss is
incurred is that the date of notice of the actual event of loss or default shall
be the date the loss is incurred, except that when the date of notice of the
actual event of loss or default occurs after the expiration of a Policy then the
date immediately preceding the date the Policy expires shall be deemed to be the
date the loss is incurred.

D.   The term “Loss Expenses” as used in this Reinsurance Agreement shall mean
all expenses incurred by the Company in the investigation, appraisal,
adjustment, litigation and/or defense of claims under the business reinsured
hereunder, including court costs, interest accrued prior to final judgment if
included as expense on reinsured Policies, interest accrued after final
judgment, but excluding internal office expenses,

Surety Quota Share Treaty
Effective: January 1, 2010
Page 2 of 16

 



--------------------------------------------------------------------------------



 



    salaries, per diem, and other remuneration of regular Company employees
unless diverted from their normal duties to handle such Loss.

E.   The term “Net Premiums Written” as used in this Reinsurance Agreement shall
mean the gross written premiums on Policies written, renewed or assumed during
the term of this Reinsurance Agreement on business the subject of this
Reinsurance Agreement, less cancellation and return premiums and less premiums
ceded on all other reinsurance which inures to the benefit of this Reinsurance
Agreement on business the subject of this Reinsurance Agreement.

F.   The term “Net Liability” as used in this Reinsurance Agreement shall mean
the remaining portion of the Company’s gross liability on each Policy reinsured
under this Reinsurance Agreement after deduction of all reinsurance which inures
to the benefit of this Reinsurance Agreement.

G.   The term(s) “Policy” and “Policies” as used in this Reinsurance Agreement
shall mean the Company’s binders, riders, policies, endorsements, bonds and
contracts providing insurance and reinsurance on the Surety Business covered
under this Reinsurance Agreement.

H.   The term “Surety Business” as used in this Reinsurance Agreement means the
issuance, writing or underwriting of policies or licenses with respect to the
following: (i) bonds required by statutes or ordinances guaranteeing the payment
of certain taxes and fees and providing consumer protection as a condition to
granting licenses to engage in various trades or professions, (ii) bonds
required by statutes, courts or legal documents for the protection of those on
whose behalf a fiduciary acts, (iii) bonds required by statutes or ordinances to
guarantee the lawful and faithful performance of the duties of office by public
officials, (iv) bonds required by statutes to protect against improper actions
by notaries public, and (v) bonds which secure the payment and/or performance of
an obligation under a written contract; but it shall not include, without
limitation, financial guaranty bonds and the issuance, writing or underwriting
of bonds and licenses which cover Losses arising from employee dishonesty.

ARTICLE 6 — PREMIUM
As outlined in the Reports and Remittances Article, the Company shall pay to the
Reinsurer 100% of the Company’s Net Premiums Written on its Net Liability on the
business covered hereunder, less the ceding commission.
The Company and the Reinsurer agree that in respect of the business covered
hereunder, the Company shall not be responsible or liable to the Reinsurer for
any such amounts to the extent such amounts constitute premiums that: (i) have
not been actually collected or received by an insurance agent, broker,
intermediary or other insurance representative of the Company, or (ii) have been
collected or received by an insurance agent, broker, intermediary or other
insurance representative of the Company but not remitted to the Company by such
agent, broker, intermediary or other insurance representative.
It is mutually understood and agreed by and between the Reinsurer and the
Company that the Reinsurer shall have no recourse whatsoever against the Company
for any such uncollected or unremitted premiums.
ARTICLE 7 — CEDING COMMISSION
Surety Quota Share Treaty
Effective: January 1, 2010
Page 3 of 16

 



--------------------------------------------------------------------------------



 



The Reinsurer agrees to allow the Company a commission allowance per calendar
quarter of (a) $50,000 plus (b) 25% of Net Premiums Written ceded under this
Reinsurance Agreement. Return commission shall be allowed on return premiums at
the same rate.
Such commission allowance shall be the sole provision for all commissions,
brokerages, taxes, board, exchange or bureau assessments, and for all other
expenses of whatever nature, excepting loss expenses and dividends, if
applicable.
ARTICLE 8 — LOSS SETTLEMENTS & NOTICES
Claims shall be adjusted and salvage and subrogation shall be handled pursuant
to the terms of the Services and Indemnity Agreement effective January 1, 2010,
between the Company and the Reinsurer.
The Reinsurer shall be liable for its proportionate share of all Losses and Loss
Expenses covered under this Reinsurance Agreement. However, in the event a
verdict or judgment is reduced by an appeal or a settlement, subsequent to the
entry of the judgment, resulting in an ultimate saving on such verdict or
judgment, or a judgment is reversed outright, the expense incurred in securing
such final reduction or reversal shall be prorated between the Reinsurer and the
Company in the proportion that each benefits from such reduction or reversal,
and the expenses incurred up to the time of the original verdict or judgment
shall be pro rated in proportion to each party’s interest in such verdict.
In addition, the Reinsurer shall also be liable for its proportionate share of
all legal expenses and other costs incurred in connection with coverage
questions and legal actions connected thereto arising under the business covered
by this Reinsurance Agreement. The Reinsurer’s proportionate share of these
costs and expenses shall be the same as the Reinsurer’s percentage of
participation in this Reinsurance Agreement.
Nothing in this Reinsurance Agreement shall be construed as meaning that Losses
are not recoverable hereunder until the actual Loss of the Company has been
ascertained.
ARTICLE 9 — EXCESS OF ORIGINAL POLICY LIMITS
This Reinsurance Agreement shall protect the Company as provided in Article 1 —
Business Covered in connection with Loss in excess of the limit of the original
Policy, such Loss in excess of the limit having been incurred because of failure
by the Company to settle within the Policy limit or by reason of alleged or
actual negligence, fraud or bad faith in rejecting an offer of settlement or in
the preparation of the defense or in the, trial of any action against its
insured or reinsured or in the preparation of prosecution of an appeal
consequent upon such action.
However, this Article shall not apply where the Loss has been incurred due to
fraud by a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.
For the purpose of this Article, the word “Loss” shall mean any amounts for
which the Company would have been contractually liable to pay had it not been
for the limit of the original Policy. The date on which any Excess of Original
Policy Limit Loss is incurred by the Company shall be deemed, in all
circumstances, to be the date of the original Loss.
Surety Quota Share Treaty
Effective: January 1, 2010
Page 4 of 16

 



--------------------------------------------------------------------------------



 



ARTICLE 10 — EXTRA CONTRACTUAL OBLIGATIONS
This Reinsurance Agreement shall protect the Company as provided in Article 1 —
Business Covered where the Loss includes any Extra Contractual Obligations.
The date on which any Extra Contractual Obligation Loss is incurred by the
Company shall be deemed, in all circumstances, to be the date of the original
Loss.
However, this Article shall not apply where the Loss has been incurred due to
fraud by a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any Loss covered hereunder.
ARTICLE 11 — REPORTS AND REMITTANCES

A.   Not later than 30 calendar days following the end of each calendar quarter,
the Company or its representatives shall prepare a report showing:

  1.   Net Premium Written accounted for during the quarter;     2.   The ceding
commission applicable to the above as provided for in this Reinsurance
Agreement;     3.   Losses and Loss Expenses paid during the quarter, less
inuring reinsurance;     4.   Subrogation, salvage, or other recoveries credited
during the quarter;     5.   Outstanding loss reserves.

    The positive balance of (1) less (2) less (3) plus (4) shall be remitted by
the Company to the Reinsurer within 15 calendar days after the date of such
report. Any balance shown to be due the Company shall be remitted by the
Reinsurer within 15 calendar days after receipt of such report.

B.   Annually the Company or its representatives shall furnish the Reinsurer
with such information as the Reinsurer may require to complete its Annual
Convention Statement.

C.   The Reinsurer shall maintain the required reserves as to the Reinsurer’s
portion of claims and Losses hereunder. In the event the Company is required to
provide collateral for Losses that the Reinsurer is liable for hereunder, upon
mutual consent, the Reinsurer shall provide funding for such collateral in a
manner acceptable to both parties. All interest earned on such funding provided
by the Reinsurer shall first be credited to the Company up to the actual cost of
establishing the collateral mechanism, after which all interest shall be
credited to the Reinsurer on a quarterly basis. Upon final payment of all claims
or balances associated with such Loss or at such time as all claims associated
with such Loss are closed by the Company, any funding balance shall be returned
promptly to the Reinsurer.

ARTICLE 12 — OFFSET
For settlement purposes only, the Company or the Reinsurer shall have the right
to offset any balance or amounts due from one party to the other under the terms
of this Reinsurance Agreement and its related Services and Indemnity Agreement.
The party asserting the right of
Surety Quota Share Treaty
Effective: January 1, 2010
Page 5 of 16

 



--------------------------------------------------------------------------------



 



offset may exercise such right any time whether the balances due are on account
of premiums or Losses. In the instance of insolvency of the Company, applicable
state law shall apply.
ARTICLE 13 — CURRENCY
Whenever the word “Dollars” or the “$” sign appears in this Reinsurance
Agreement, they shall be construed to mean United States Dollars and all
transactions under this Reinsurance Agreement shall be in United States Dollars.
Amounts paid or received by the Company in any other currency shall be converted
to United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company.
ARTICLE 14 — ACCESS TO RECORDS
Subject to the provisions of the Confidentiality Article and provided the
Company receives reasonable prior notice, the Reinsurer, or its duly accredited
representative, shall have access to the non-privileged books and records
(“records”) of the Company relating to premium and loss transactions under this
reinsurance. Access shall be allowed during normal business hours, at the
location where such records are kept in the usual course of business. Upon the
Reinsurer’s request and at the Reinsurer’s expense, the Company may provide
copies of the whole or part of such records. If the Company or the Reinsurer
discovers the inadvertent disclosure of privileged records, the parties agree
that (a) such records or copies of records shall be returned immediately to the
Company and (b) such inadvertent disclosure shall not constitute a waiver of any
associated privilege to such records.
For purposes of this Article, “privileged” shall mean attorney/client privileged
and privileged attorney work product as defined under applicable law.
The Reinsurer shall be permitted access to records only on the condition that
either (a) there are no balances payable hereunder by the Reinsurer that are
overdue or (b) the Reinsurer has funded all balances due hereunder either by
establishing a Trust Agreement or a clean, irrevocable, and evergreen Letter of
Credit, of which the Company shall be the beneficiary, as hereinafter provided.
Should the Reinsurer choose option (b) of the foregoing paragraph, the Reinsurer
shall have the option of determining the method of funding provided that the
issuing bank is consented to by the Company with such consent not being
unreasonably withheld and (i) is approved by the NAIC Securities Valuation
Office for Letters of Credit and (ii) if applicable, has been assigned a Credit
Rating by the LACE Financial Corporation of “C” or above for both Letters of
Credit and Trust Agreements. Such Trust Agreement and/or Letter of Credit shall
be established under the laws of the state of New York and shall meet all
requirements of the state regulatory authorities applicable to the Company. The
Reinsurer is responsible for all costs associated with providing such Trust
Agreement and/or Letters of Credit as required under this Article.
ARTICLE 15 — ERRORS AND OMISSIONS
Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability which would attach to it hereunder if such
delay, omission, or error had not been made, provided such omission or error is
rectified as soon as possible after discovery.
Surety Quota Share Treaty
Effective: January 1, 2010
Page 6 of 16

 



--------------------------------------------------------------------------------



 



ARTICLE 16 — TAXES
The Company shall be liable for all premium taxes on business covered hereunder.
If the Reinsurer is obligated to pay any premium taxes on this business, then
the Company shall reimburse the Reinsurer, however, the Company shall not be
required to pay taxes twice on the same premium.
ARTICLE 17 — INSOLVENCY
(This Article shall apply severally to each reinsured company referenced within
the definition of “Company” in the Preamble to this Reinsurance Agreement.
Further, this Article and the laws of the domiciliary state shall apply in the
event of the insolvency of any company intended to be covered hereunder. In the
event of a conflict between any provision of this Article and the laws of the
domiciliary state of any company intended to be covered hereunder, that
domiciliary state’s laws shall prevail.)
This reinsurance shall be payable by the Reinsurer on the basis of the liability
of the Company under Policy or Policies reinsured without diminution, because of
the insolvency of the Company, to the Company or its liquidator, receiver, or
statutory successor.
In the event of insolvency of the Company, the liquidator or receiver or
statutory successor of the Company shall give written notice to the Reinsurer of
the pendency of a claim filed against the Company on the Policy or Policies
reinsured within a reasonable time after such claim is filed in the insolvency
proceeding. During the pendency of such claim the Reinsurer may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated, any defense or defenses which it may deem available to the
Company or its liquidator or receiver or statutory successor. The expenses thus
incurred by the Reinsurer shall be chargeable, subject to court approval,
against the Company as part of the expense of liquidation to the extent of a
proportionate share of the benefits, which may accrue to the Company solely as a
result of the defense so undertaken by the Reinsurer.
Should the Company go into liquidation or should a receiver be appointed, the
Reinsurer shall be entitled to deduct from any sums which may be or may become
due to the Company any sums which are due to the Reinsurer by the Company and
which are payable at a fixed or stated date under this Reinsurance Agreement, to
the full extent permitted under the laws of the insolvent party’s state of
domicile.
It is further understood and agreed that, in the event of the insolvency of the
Company, the reinsurance under this Reinsurance Agreement shall be payable
directly by the Reinsurer to the Company or to its liquidator, receiver or
statutory successor except a) where this Reinsurance Agreement specifically
provides another payee or such reinsurance in the event of the insolvency of the
Company or b) where the Reinsurer with the consent of the direct insured or
insureds has assumed such Policy obligations of the Company as direct
obligations of the Reinsurer to the payees under such Policies and in
substitution for the obligations of the Company to such payees.
In no event shall anyone other than the parties to this Reinsurance Agreement
or, in the event of the Company’s insolvency, its liquidator, receiver, or
statutory successor, have any rights under this Reinsurance Agreement.
ARTICLE 18 — AMENDMENTS
Surety Quota Share Treaty
Effective: January 1, 2010
Page 7 of 16

 



--------------------------------------------------------------------------------



 



This Reinsurance Agreement may be altered or amended in any of its terms and
conditions by written mutual consent of the Company and the Reinsurer. Such
written mutual consent shall then constitute a part of this Reinsurance
Agreement.
ARTICLE 19 — ARBITRATION
As a condition precedent to any right of action hereunder, any dispute arising
out of the interpretation, performance or breach of this Reinsurance Agreement,
including the formation or validity thereof, shall be submitted for decision to
a panel of three arbitrators. Notice requesting arbitration shall be in writing
and sent certified mail, return receipt requested.
One arbitrator shall be chosen by each party and the two arbitrators shall,
before instituting the hearing, choose an impartial third arbitrator who shall
preside at the hearing. If either party fails to appoint its arbitrator with
thirty (30) days after being requested to do so by the other party, the latter,
after ten (10) days notice by certified mail of its intention to do so, may
appoint the second arbitrator.
If the two arbitrators are unable to agree upon the third arbitrator within
thirty (30) days of their appointment each of them shall name two, of whom the
other shall decline one and the decision shall be made by drawing lots. All
arbitrators shall be disinterested active or former executive officers of
insurance or reinsurance companies, not under the control of either party to
this Reinsurance Agreement.
Within thirty (30) days after notice of appointment of all arbitrators, the
panel shall meet and determine timely periods for briefs, discovery procedures
and schedules for hearings. The panel shall be relieved of all judicial
formality and shall not be bound by the strict rules of procedure and evidence.
Arbitration shall take place in Chicago, Illinois. The decision of any two
arbitrators when rendered in writing shall be final and binding. The panel is
empowered to grant interim relief as it may deem appropriate.
The panel shall make its decision considering the custom and practice of the
applicable insurance and reinsurance business as promptly as possible following
the termination of the hearings. Judgment upon the award may be entered in any
court having jurisdiction thereof.
Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the expense of the third arbitrator and of the
arbitration. The panel is prohibited from awarding punitive, exemplary or treble
damages, of whatever nature, in connection with any arbitration proceeding
concerning this Reinsurance Agreement.
ARTICLE 20 — CHOICE OF LAW
This Reinsurance Agreement, including all matters relating to formation,
validity and performance thereof, shall be interpreted in accordance with the
law of the State of Illinois.
ARTICLE 21 — NOTICES
Any notice relating to this Reinsurance Agreement shall be in writing and shall
be sufficiently given if delivered by certified mail to the Company at the
following address:
Continental Casualty Company
Surety Quota Share Treaty
Effective: January 1, 2010
Page 8 of 16

 



--------------------------------------------------------------------------------



 



CNA Plaza — 333 S. Wabash Ave.
Attn: The Chief Financial Officer
Chicago, IL 60604
and to the Reinsurer at the following address:
Western Surety Company
Attn: Chief Executive Officer
Sioux Falls, South Dakota 57117-5077
ARTICLE 22 — ENTIRE AGREEMENT
This Reinsurance Agreement, and that certain Services and Indemnity Agreement
between the parties dated January 1, 2010, represent the entire agreement and
understanding among the parties. No other oral or written agreements or
contracts relating to the risks reinsured hereunder currently exist and/or are
contemplated between the parties.
ARTICLE 23 — FUNDING OF RESERVES
(This Article applies to the Reinsurer who does not qualify for credit by any
state or any other governmental authority having jurisdiction over the Company’s
loss reserves and/or to the Reinsurer to which the provisions of the Contingent
Collateral Article apply should the Company exercise its option under such
Article.)

A.   As regards policies issued by the Company coming within the scope of this
Reinsurance Agreement, the Company agrees that when it shall file with the
insurance regulatory authority or set up on its books reserves for unearned
premium and losses covered hereunder which it shall be required by law to set
up, it shall forward to the Reinsurer a statement showing the proportion of such
reserves which is applicable to the Reinsurer. The Reinsurer hereby agrees to
fund such reserves in respect of unearned premium, known outstanding losses that
have been reported to the Reinsurer and loss expense relating thereto, losses
and loss expenses paid by the Company but not recovered from the Reinsurer, plus
reserves for losses and loss expenses incurred but not reported, as shown in the
statement prepared by the Company (hereinafter referred to as “Reinsurer’s
Obligations”) by cash advances, Trust Agreement or a Letter of Credit. The
Reinsurer shall have the option of determining the method of funding provided it
is acceptable to the insurance regulatory authorities having jurisdiction over
the Company’s reserves and provided that the issuing bank (i) is approved by the
NAIC Securities Valuation Office for Letters of Credit and (ii) if applicable,
has been assigned a Credit Rating by the LACE Financial Corporation of “C” or
above for both Letters of Credit and Trust Agreements.

B.   When funding by a Letter of Credit, the Reinsurer agrees to apply for and
secure timely delivery to the Company of a clean, irrevocable and unconditional
Letter of Credit issued by a bank consented to by the Company with such consent
not being unreasonably withheld, and containing provisions acceptable to the
insurance regulatory authorities having jurisdiction over the Company’s reserves
in an amount equal to the Reinsurer’s Obligations. Such Letter of Credit shall
be issued for a period of not less than one year, and shall be automatically
extended for one year from its date of expiration or any future expiration date
unless 60 calendar days (90 calendar days where required by insurance regulatory
authorities) prior to any expiration date the issuing bank shall notify the
Company by certified or registered mail that the issuing bank elects not to
consider the Letter of Credit

Surety Quota Share Treaty
Effective: January 1, 2010
Page 9 of 16

 



--------------------------------------------------------------------------------



 



    extended for any additional period. At any time subsequent to the issuance
of the Letter of Credit or establishment of the Trust Agreement, the Company may
withdraw its consent to the use of an issuing bank, with such withdrawal right
to be exercised in the Company’s reasonable discretion, and the Reinsurer shall
move the collateral to another Company-approved issuing bank in accordance with
the provisions of paragraph A.

C.   The Reinsurer and Company agree that the Letters of Credit, or other method
of funding, provided by the Reinsurer pursuant to the provisions of this Article
may be drawn upon at any time, notwithstanding any other provision of this
Reinsurance Agreement, and be utilized by the Company or any successor, by
operation of law, of the Company including, without limitation, any liquidator,
rehabilitator, receiver or conservator of the Company for the following
purposes:

  1.   to reimburse the Company for the Reinsurer’s Obligations, the payment of
which is due under the terms of this Reinsurance Agreement and which has not
been otherwise paid;     2.   to make refund of any sum which is in excess of
the actual amount required to pay the Reinsurer’s Obligations under this
Reinsurance Agreement;     3.   to fund an account with the Company for the
Reinsurer’s Obligations;     4.   to pay the Reinsurer’s share of any other
amounts the Company claims are due under this Reinsurance Agreement.

D.   In the event the amount drawn by the Company on any Letter of Credit, or
other method of funding, is in excess of the actual amount required for in
Paragraphs C.1. or C.3. above, or in the case of Paragraph C.4. above, the
actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn. All of the foregoing shall be applied
without diminution because of insolvency on the part of the Company or the
Reinsurer.

E.   The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

F.   At annual intervals, or more frequently at the discretion of the Company,
but never more frequently than quarterly, the Company shall prepare a specific
statement of the Reinsurer’s Obligations, for the sole purpose of amending the
Letter of Credit or other method of funding, in the following manner:

  1.   If the statement shows that the Reinsurer’s Obligations exceed the
balance of the Letter of Credit as of the statement date, the Reinsurer shall,
within 15 days after receipt of notice of such excess, secure delivery to the
Company of an amendment to the Letter of Credit increasing the amount of credit
by the amount of such difference. Should another method of funding be used, the
Reinsurer shall, within the time period outlined above, increase such funding by
the amount of such difference.     2.   If, however, the statement shows that
the Reinsurer’s Obligations are less than the balance of the Letter of Credit as
of the statement date, the Company shall, within 15 days after receipt of
written request from the Reinsurer, release such excess credit by agreeing to
secure an amendment to the Letter of Credit reducing the amount of credit
available by the amount of such excess credit. Should another method of funding
be

Surety Quota Share Treaty
Effective: January 1, 2010
Page 10 of 16

 



--------------------------------------------------------------------------------



 



      used, the Company shall, within the time period outlined above, decrease
such funding by the amount of such excess.     3.   If the Reinsurer does not
agree with the statement of the Reinsurer’s Obligations as furnished by the
Company, a mutually agreed upon independent national actuarial firm shall be
engaged to evaluate the Reinsurer’s Obligations covered under this Reinsurance
Agreement and such evaluation shall be binding upon the parties hereof. Such
cost shall be shared equally between the Company and the Reinsurer. If the
parties fail to agree on the selection of an independent national actuarial
firm, each of the parties shall name two, of whom the other shall decline one,
and the final decision shall be made by drawing lots. As respects the terms of
this paragraph, any actuarial firm selected by drawing lots shall be
disinterested in the outcome of the calculation and the employee of same engaged
to evaluate the Reinsurer’s Obligations hereunder shall not be under the
influence of either party hereto and shall be a Fellow of the Casualty Actuarial
Society. It is agreed by the parties hereto that the Arbitration Article of this
Reinsurance Agreement shall not apply to the resolution of disputes arising
under the terms of this paragraph. The evaluation by the independent national
actuarial firm shall be binding on the Company and the Reinsurer.

G.   The Reinsurer shall be responsible for all costs and fees associated with
the establishment and maintenance of any cash advance, Letter of Credit and/or
Trust Agreement mandated by the provisions of this Article.   H.   The
Reinsurer’s duty to fund hereunder is continuous and extends until all of the
Reinsurer’s Obligations under this Reinsurance Agreement have been met in
accordance with applicable law. The Reinsurer’s liabilities under this
Reinsurance Agreement may extend beyond the time during which the Company shall
be receiving premiums under the policies and beyond the termination of the
policies or this Reinsurance Agreement.

ARTICLE 24 — CONTINGENT COLLATERAL
(This Article shall apply only to a Reinsurer with an A.M. Best insurance
financial strength rating of “A” or below or a Standard & Poor’s insurer
financial strength rating of “A” or below at the effective date of this
Reinsurance Agreement.)
(This Article shall not apply to Lloyd’s Syndicates who have satisfied their
funding obligations to the Credit for Reinsurance Trust Fund (CRTF); however, in
the instance where such funding requirements are reduced below 100%, then the
provisions of this Article shall apply to any Lloyd’s Syndicate and funding
shall be required for the difference between 100% of the Reinsurer’s Collateral
funded to the CRTF.)
(This Article shall not apply to the Reinsurer who has already fully funded
reserves, under this Reinsurance Agreement, per the provisions of the Funding of
Reserves Article or Reports and Remittances Article.)
At any time subsequent to the inception of this Reinsurance Agreement, in the
event that:

1.   the Reinsurer has been assigned an A.M. Best’s insurer financial strength
rating below “A-” or a Standard & Poor’s insurer financial strength rating below
“A-” (a Standard & Poor’s Insurance Solvency International rating of less than
“BBB” shall apply as respects alien Reinsurers other than Underwriting Members
of Lloyd’s, London, and a Lloyd’s Syndicate

Surety Quota Share Treaty
Effective: January 1, 2010
Page 11 of 16

 



--------------------------------------------------------------------------------



 



    Assessment (LSA) rating of less than three shall apply as respects
Underwriting Members of Lloyd’s London); or

2.   the Reinsurer’s policyholders’ surplus (or the equivalent under the
Reinsuer’s accounting system) as reported in such financial statements of the
Reinsurer as designated by the Company has been reduced by 25% of the amount
therof from either the inception date of this Reinsurance Agreement or from any
date during the 12-month period preceding the inception of this Reinsurance
Agreement; or ,

3.   the Reinsurer ceases writing new or renewal assumed reinsurance business,

the Company may require that the Reinsurer provide Letters of Credit and/or
establish a Trust Agreement, at the Reinsurer’s own expense, to collateralize
the sum of the following under this Reinsurance Agreement, as reported by the
Company (hereinafter the “Reinsurer’s Collateral”):

  a.   the amount of loss and loss expense paid by the Company but not recovered
from the Reinsurer;     b.   reserves for loss and loss expense reported and
outstanding;     c.   reserves for loss and loss expense incurred but not
reported; and     d.   if applicable, unearned premium.

Such Reinsurer’s Collateral shall be established by the Reinsurer within ten
business days of receipt by the Reinsurer of the Company’s written notice
requesting the establishment of such Reinsurer’s Collateral, and the notice
shall be sent by the Company, to the Reinsurer, via certified mail or
internationally recognized overnight courier service. The Reinsurer’s Collateral
shall be established and maintained in accordance with the provisions of the
Funding of Reserves Article stated in this Reinsurance Agreement. If a Trust
Agreement is established, the Reinsurer shall select the trustee bank with the
consent of the Company, with such consent not to be unreasonably withheld.
If the Reinsurer does not agree with the statement of the Reinsurer’s Collateral
as furnished by the Company, a mutually agreed upon independent national
actuarial firm shall be engaged to evaluate the Reinsurer’s Collateral. During
such period of evaluation, the Reinsurer’s obligation to provide Reinsurer’s
Collateral remains unchanged. Such cost shall be shared equally between the
Company and the Reinsurer. If the parties fail to agree on the selection of an
independent national actuarial firm, each of the parties shall name two, of whom
the other shall decline one, and the final decision shall be made by drawing
lots. As respects the terms of this paragraph, any actuarial firm selected by
drawing lots shall be disinterested in the outcome of the calculation and the
employee of same engaged to evaluate the Reinsurer’s Collateral hereunder shall
not be under the influence of either party hereto and shall be a Fellow of the
Casualty Actuarial Society. It is agreed by the parties hereto that the
Arbitration Article of this Reinsurance Agreement shall not apply to the
resolution of disputes arising under the terms of this paragraph. The evaluation
by the independent national actuarial firm shall be binding on the Company and
the Reinsurer with respect to the amount of the Reinsurer’s Collateral.
The Reinsurer shall bear all costs associated with establishing and maintaining
the Letters of Credit and/or Trust Agreements as described in this Article
The failure of the Company to enforce any provision of this Article shall not
constitute a waiver by the Company of any such provision, irrespective of how
long such failure continues. The past waiver of any provision of this Article,
by the Company, shall not constitute a course of conduct or a waiver of the
Company’s rights in the future with respect to that same provision.
Surety Quota Share Treaty
Effective: January 1, 2010
Page 12 of 16

 



--------------------------------------------------------------------------------



 



ARTICLE 25 — SERVICE OF SUIT
(This Article applies only if the Reinsurer is domiciled outside the United
States of America and/or unauthorized in any state, territory, or district of
the United States of America that has jurisdiction over the Company and in which
a subject suit has been instituted. This Article is not intended to conflict
with or override the parties’ obligation to arbitrate their disputes in
accordance with the Arbitration Article.)
In the event of the failure of any Reinsurer hereon to pay any amount claimed to
be due hereunder, such Reinsurer, at the request of the Company, shall submit to
the jurisdiction of a court of competent jurisdiction within the United States
and shall comply with all requirements necessary to give that court
jurisdiction. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.
Service of process in such suit may be made upon Mendes and Mount, 750 Seventh
Avenue, New York, New York 10019-6829. In any suit instituted against it upon
this Reinsurance Agreement, the Reinsurer shall abide by the final decision of
such court or of any appellate court in the event of any appeal.
The above-named are authorized and directed to accept service of process on
behalf of the Reinsurer in any such suit and/or upon the request of Company to
give a written undertaking to the Company that they shall enter a general
appearance upon the Reinsurer’s behalf in the event such a suit shall be
instituted.
Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereon hereby
designates the Superintendent, Commissioner or Director of Insurance or other
officer specified for that purpose in the statute, or the successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder, arising out of this Reinsurance
Agreement, and hereby designates the above-named as the person to whom the said
officer is authorized to mail such process or a true copy thereof.
ARTICLE 26 — SEVERABILITY
If any law or regulation of any Federal, State or Local Government of the United
States of America, or the ruling officials having supervision over insurance
companies, should render illegal this Reinsurance Agreement, or any portion
thereof, as to risks or properties located in the jurisdiction of such
authority, either the Company or the Reinsurer may upon written notice to the
other suspend, abrogate, or amend this Reinsurance Agreement insofar as it
relates to risks or properties located within such jurisdiction to such extent
as may be necessary to comply with such law, regulations, or ruling.
Such illegality, suspension, abrogation, or amendment of a portion of this
Reinsurance Agreement shall in no way affect any other portion thereof.
ARTICLE 27 — HONORABLE UNDERTAKING
The purposes of this Reinsurance Agreement are not to be defeated by narrow or
technical legal interpretations of its provisions. The Reinsurance Agreement
shall be construed as an
Surety Quota Share Treaty
Effective: January 1, 2010
Page 13 of 16

 



--------------------------------------------------------------------------------



 



honorable undertaking and should be interpreted for the purpose of giving effect
to the real intentions of the parties hereto.
ARTICLE 28 — SPECIAL PROVISION
At any time subsequent to the inception of this Reinsurance Agreement:

A.   should the ownership, control or management of the Company or the Reinsurer
be altered or changed, in whole or in part, in such a way that receipt or
payment of funds or any other contemplated transaction under this Reinsurance
Agreement would be prohibited by United States of America statute, regulation
and/or other applicable law, or

B.   should the Company or the Reinsurer become subject to restrictions imposed
by the United States government, so that receipt or payment of funds or any
other contemplated transaction under this Reinsurance Agreement would be
prohibited by United States of America statute, regulation and/or other
applicable law,

the Company or the Reinsurer must immediately notify the other party of same in
writing via certified, registered, or internationally recognized overnight
courier service, and the obligation to pay or receive funds or otherwise perform
under this Reinsurance Agreement shall be suspended until such time as the
Company or the Reinsurer are authorized by applicable law, regulation, or
license to perform under this Reinsurance Agreement.
ARTICLE 29 — CONFIDENTIALITY
The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement, execution, or performance of this Reinsurance
Agreement (hereinafter called the “Confidential Information”) are proprietary
and confidential to the Company. Confidential Information shall not include
documents, information or data that the Reinsurer can show: (i) is publicly
known or has become publicly known through no unauthorized act of the Reinsurer,
(ii) has been rightfully received from a third person without obligation of
confidentiality, or (iii) was known by the Reinsurer prior to the placement of
this Reinsurance Agreement without an obligation of confidentiality.
The Reinsurer agrees not to disclose any Confidential Information; however, the
Reinsurer may disclose such Confidential Information, in the ordinary course of
business, to its employees, attorneys, intermediaries used for purchase of any
retrocessional covers that protect the Reinsurer’s liability under this
Reinsurance Agreement, retrocessionaires, auditors or accountants, as the
Reinsurer deems necessary and the Reinsurer shall verbally advise such entities
of the obligations contained in this Article and shall be bound by the
provisions of this Article, or regulatory agencies, arbitration panels or courts
of law. This Article shall not preclude the disclosure of information which is
required to be disclosed in financial statements and reports filed by either the
Company or Reinsurer.
IN WITNESS WHEREOF the parties acknowledge that no intermediary is involved in
or brought about this transaction and the parties hereto, by their authorized
representatives, have executed this Reinsurance Agreement:

          on this   day of   2009

Surety Quota Share Treaty
Effective: January 1, 2010
Page 14 of 16

 



--------------------------------------------------------------------------------



 



CONTINENTAL CASUALTY COMPANY

             
By:
                     
 
            Printed Name:        
 
     
 
   
 
           
Title:
                     

          and on this   day of   2009

WESTERN SURETY COMPANY

             
By:
                     
 
            Printed Name:        
 
     
 
   
 
           
Title:
                     

Surety Quota Share Treaty
Effective: January 1, 2010
Page 15 of 16

 